Citation Nr: 0911931	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  01-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter






ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to August 1957.  
He died in December 1999.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2001, the appellant was afforded a video 
conference hearing before a Veterans Law Judge who since 
retired from the Board.  The appellant was informed of her 
right to another hearing but, in December 2005, she indicated 
that she did not want another hearing.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

By decision issued in January 2006, the Board denied the 
appellant's claim.  The appellant appealed to the Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court vacated the Board's decision and 
remanded the appeal back to the Board.  The Board finds that 
remand is necessary for the following reasons.

In the Joint Motion for Remand, the parties agreed that the 
notice provided to the appellant in October 2006 was 
inadequate as it gave an inaccurate statement of what she 
needed to prove her claim.  Thus remand is appropriate to 
provide the appellant with legally compliant notice.  

The Board notes that the Court recently clarified VA's notice 
obligations in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id.  In this 
case, during the Veteran's lifetime, service connection was 
in effect for residuals of a left shoulder disability 
evaluated as 30 percent disabling and post gastrectomy 
syndrome evaluated as 20 percent disabling.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant and her 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) on claims 
for DIC benefits.  The letter should 
explain, what, if any, information and 
evidence (medical or lay) not previously 
provided to VA is necessary to substantiate 
the appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the Veteran was service connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which portion, 
if any, VA will attempt to obtain on her 
behalf.  

2.  Therafter, readjudicate the appellant's 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



